Appellant was convicted of murder in the first degree, and his punishment fixed at life imprisonment. There is no bill of exceptions, the appeal being upon the record only.
But two questions are presented and argued by counsel, one relating to the plea in abatement, and the other to the matter of severance in the trial. These identical questions were considered in Babe Whitehead v. State, 90 So. 351,1 a companion case to this, and this day decided adversely to the contention of appellant. The writer and Justice Thomas entertained the view that the demurrer to the plea in abatement considered in the Babe Whitehead Case should have been overruled, and dissented from the holding there; but the question, having been determined, is considered conclusive in the instant case. Upon the authority of Babe Whitehead v. State, present term, the judgment of conviction will be affirmed.
Affirmed.
All the Justices concur.
1 Ante, p. 288. *Page 400